Dismissed and Opinion filed June 20, 2002








Dismissed and Opinion filed June 20, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00358-CR
____________
 
EX PARTE CARLOS COY
 
 

 
On
Appeal from the 351st District Court
Harris County, Texas
Trial
Court Cause No. 905,820
 

 
O P I N I O N
Appellant filed a pre-trial application for writ of habeas
corpus in the trial court seeking to have a reasonable bond set.  The trial court denied the application, and
appellant filed a notice of appeal.  This
court has been advised that appellant has been found guilty of aggravated
sexual assault of a child and sentenced to confinement for forty-five years in
the Institutional Division of the Texas Department of Criminal Justice.  This renders the issue of pre-trial bond
moot.  See Ex parte Morgan, 335 S.W.2d 766 (Tex. Crim.
App. 1960).  Accordingly, we
dismiss appellant=s appeal.  
PER CURIAM
 
Judgment rendered and Opinion
filed June 20, 2002.
Panel consists of Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).